Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





TERESA MALANOSKI THOMAS,

                            Appellant,

v.

BRUCE EUGENE THOMAS,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00051-CV

Appeal from the

65th District Court
of El Paso County, Texas

(TC# 2005CM6706)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is Appellant’s motion for rehearing.  We grant the motion for
rehearing and withdraw our opinion and judgment issued on February 17, 2010.  Further, we
withdraw our order issued on February 24, 2010 denying the joint motion to dismiss the appeal
pursuant to Tex.R.App.P. 42.1.  The motion to dismiss is based upon a Rule 11 agreement signed
by the parties on January 27, 2010.  We grant the joint motion and dismiss the appeal in accordance
with the terms of the Rule 11 agreement.  We assess costs against Appellant because the parties have
made no agreement regarding costs.  See Tex.R.App.P. 42.1(d)(absent agreement of the parties, the
court will tax costs against the appellant).

March 31, 2010                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.